In a summary proceeding to recover, for nonpayment of rent, possession of real property alleged to have been hired for business purposes, the landlord, pursuant to leave granted by this court, appeals from an order of the Appellate Term affirming a final order of the Municipal Court of the City of New York, Borough of Brooklyn, adjudging that the apartment was used for residential and not business purposes and that the landlord was entitled to the maximum residential rent therefor. Order affirmed, without costs. Beldoek, Murphy, Ughetta and Hallinan, JJ., concur; Wenzel, Acting P. J., dissents and votes to reverse the order of the Appellate Term and the order of the Municipal Court and to dismiss the proceeding, with the following memorandum: The landlord and the tenants have been litigating over this tenancy for years. In 1951, in a proceeding in the Supreme Court, the attorneys for both sides entered into a stipulation which should have resolved their differences. It should not have been ignored or in effect vacated in the Municipal Court.